Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 11/30/2021.  Claims 1-10 are pending and have been examined.
The information disclosure statement (IDS) submitted on 12/02/2021 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,893,305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela (US 2013/0170561).
Consider claim 1, Hannuksela clearly teaches a method of encoding video from a source video, comprising:

receive video having a plurality of access units using at least one source encoding server system; (Encoder 510 receives video content from source 500, [0369], which is made up of access units, [0064]-[0065], [0120].) and 

encode the video into a set of layers comprising a base layer and at least one enhancement layer, wherein the encoding comprises: (i) using a temporal identifier of each access unit to determine the particular layer associated with the access unit (Fig. 7: The encoded video contains a base layer (temporal id = 0) and enhancements layers (temporal id = 1, 2, 3, 4), [0066]-[0067], [0070], [0084], [0116]-[0118].) and (ii) retaining an order of the temporal identifiers of the plurality of access units of the video using the at least one source encoding server system; (An indication of the sequence of temporal id values is retained, [0298]-[0299].)

wherein the base layer comprises a sequence of frames encoded at a first frame rate such that frames in the base layer only depend upon other frames in the base layer; (The base layer frames provide the lowest frame rate and are only depend upon each other for decoding, [0066], [0067], [0070]-[0072].)

(The first enhancement layer is combined with only the base layer to increase the frame rate, [0066], [0067], [0070]-[0072].) and

wherein the enhancement layer comprises metadata that specifies a sequential order for selecting access units from the base layer and the enhancement layer to combine the plurality of access units into a single video stream. (Indication metadata includes the sequence of temporal_id values and can be included in the bitstream, e.g. as SEI messages, in the packet payload structure, in the packet header structure, in the packetized elementary stream structure and in the file format or indicated by other means, [0298], [0299].  Metadata is created for each version of the media data and resides in the same file, [0164], [0166].)

Consider claim 2, Hannuksela clearly teaches the temporal identifier of an access unit is stored in an initial set of bits of the access unit. (The indications including the sequence of temporal id values are included in the packet header structure, [0298].)

Consider claim 3, Hannuksela clearly teaches inserting a temporal identifier for a set of access units of the plurality of access units of the video. ([0084])

Consider claim 4, Hannuksela clearly teaches inserting a metadata tag providing information regarding the layers available and the frame rate of each layer. ([0084])

Consider claim 5, Hannuksela clearly teaches receiving a request for streaming of the video; (Fig. 19: Client 420 requests video content, [0171].) determining playback capabilities of a device requesting the video; (The client or server may determine bit-rate and buffer status information of the client device, [0259]-[0261].) streaming different sets of layers of the video based on the playback capabilities of the device, wherein (i) the base layer is streamed to a playback device capable of playing back the base layer and (ii) the base layer and at least one enhancement layer is streamed to a playback device capable of streaming the plurality of layers. ([0066]-[0067], [0082], [0265])

Consider claim 6, Hannuksela clearly teaches streaming the different sets of layers comprises merging the different layers using the retained order of the temporal identifiers of the plurality of access units of the video. (Requested video content is streamed to the client, [0170]-[0171], and the sequence of temporal id values is used to select the sub-sequences, [0299].)
claim 7, Hannuksela clearly teaches receiving a request for downloading of the video from a playback device; providing the encoded video to the playback device. ([0170]-[0171])

Consider claim 8, Hannuksela clearly teaches the frame rate of the at least one enhancement layer is an integer multiple of the base layer. ([0082])

Consider claim 9, Hannuksela clearly teaches storing each layer as a separate stream. ([0162]-[0164])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2013/0170561) in view of Su et al. (US 2014/0247869), herein Su.
Consider claim 10, Hannuksela clearly teaches storing the encoded video in a container file. ([0370])

However, Hannuksela does not explicitly teach storing each layer in a separate container file.

In an analogous art, Su, which discloses a system for video distribution, clearly teaches storing each layer in a separate container file. ([0045], [0062])

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425